UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2239


EDWARD L. BENFIELD,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL, Commissioner, Social Security Administration,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Graham C. Mullen, Senior District Judge. (1:18-cv-00206-GCM)


Submitted: August 31, 2020                                  Decided: September 24, 2020


Before GREGORY, Chief Judge, and WYNN and RICHARDSON, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Samuel F. Furgiuele, Jr., Boone, North Carolina, for Appellant. R. Andrew Murray, United
States Attorney, Charlotte, North Carolina, Gill P. Beck, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina; Leah F.
Golshani, Special Assistant United States Attorney, Office of the General Counsel,
SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward L. Benfield appeals the district court’s order granting the Commissioner’s

motion for summary judgment, denying Benfield’s motion for summary judgment, and

upholding the Administrative Law Judge’s (ALJ) denial of Benfield’s application for a

period of disability, disability insurance benefits, and supplemental security income. On

appeal, Benfield argues that the ALJ (1) did not base his residual functional capacity (RFC)

on a proper function-by-function analysis or support it with substantial evidence;

(2) improperly relied on the vocational expert’s testimony; and (3) failed to properly weigh

the medical opinions. Although most of Benfield’s arguments are without merit, we agree

that there are gaps in the ALJ’s RFC analysis and that an apparent conflict exists between

the vocational expert’s testimony and the Dictionary of Occupational Titles (DOT).

Accordingly, we vacate the district court’s judgment and direct the court to remand the

case to the agency for further proceedings consistent with this opinion.

       We review de novo a district court’s decision to grant summary judgment. Thomas

v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019). “A district court will affirm the [Social

Security Administration’s] disability determination when an ALJ has applied correct legal

standards and the ALJ’s factual findings are supported by substantial evidence.” Monroe

v. Colvin, 826 F.3d 176, 186 (4th Cir. 2016) (internal quotation marks omitted).

“Substantial evidence is that which a reasonable mind might accept as adequate to support

a conclusion. It consists of more than a mere scintilla of evidence but may be less than a

preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and

internal quotation marks omitted).

                                             2
       “In reviewing for substantial evidence, we do not undertake to reweigh conflicting

evidence, make credibility determinations, or substitute our judgment for that of the ALJ.

Where conflicting evidence allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks omitted).

However, “we do not reflexively rubber-stamp an ALJ’s findings,” Lewis v. Berryhill, 858

F.3d 858, 870 (4th Cir. 2017), and, to enable meaningful judicial review, “[t]he record

should include a discussion of which evidence the ALJ found credible and why, and

specific application of the pertinent legal requirements to the record evidence,” Radford v.

Colvin, 734 F.3d 288, 295 (4th Cir. 2013).

       The ALJ employs a five-step sequential process to evaluate a disability claim. 1 See

20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2020). At step three of the process, the ALJ

must decide whether a claimant’s impairment or combination of impairments meets or

equals one of the listings at 20 C.F.R. Pt. 404, Subpt. P, App. 1 (2020). 20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). “If the claimant fails at step three, the ALJ must




       1
           We have previously described the sequential process:

       [The ALJ] asks whether the claimant: (1) worked during the purported period
       of disability; (2) has an impairment that is appropriately severe and meets the
       duration requirement; (3) has an impairment that meets or equals the
       requirements of a listed impairment and meets the duration requirement;
       (4) can return to her past relevant work; and (5) if not, can perform any other
       work in the national economy.

Radford, 734 F.3d at 290-91 (internal quotation marks omitted).

                                              3
then determine the claimant’s [RFC], which has been defined as the most you can still do

despite your physical and mental limitations.” Brown v. Comm’r Soc. Sec. Admin., 873

F.3d 251, 254 (4th Cir. 2017) (brackets and internal quotation marks omitted).

       In assessing the claimant’s RFC, “the ALJ must first identify the individual’s

functional limitations or restrictions and assess his or her work-related abilities on a

function-by-function basis, including the functions listed in the regulations.” Monroe, 826

F.3d at 179 (internal quotation marks omitted). Further, the ALJ’s “assessment must

include a narrative discussion describing how the evidence supports each conclusion, citing

specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities, observations).” Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (internal

quotation marks omitted). “[T]he ALJ must both identify evidence that supports his

conclusion and build an accurate and logical bridge from that evidence to his conclusion.”

Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (brackets and internal quotation

marks omitted).

       On appeal, Benfield first argues that: (1) the RFC does not account for his limited

cognitive abilities; (2) the RFC does not adequately account for his obesity, shortness of

breath, and fatigue; (3) the ALJ did not explain her rejection of his contentions regarding

the effects of his medication; (4) the RFC ignored his issues with frequent urination; and

(5) the RFC ignored his issues with twisting and bending. On the first, second, and fifth

issues, we conclude that the ALJ did not err. On the contrary, the ALJ identified substantial

evidence to support her conclusions and built an accurate and logical bridge from that

evidence to her conclusions. See id.

                                             4
       We conclude, however, that the ALJ provided an insufficient narrative discussion

of the third and fourth issues to enable meaningful judicial review. See Radford, 734 F.3d

at 295. On the third issue, Benfield testified that his oxycodone prescription, which he

takes three times each day, makes him so drowsy that he has to lie down for 20 to 30

minutes each time he takes it. In response, the ALJ stated only that this claim was

inconsistent with the record and that, even if it were consistent, the RFC accounts for it by

precluding jobs that require exposure to unprotected heights. The ALJ did not explain why

the claim is inconsistent with the record or how a prohibition against unprotected heights

accounts for Benfield’s alleged need to lie down multiple times a day. Thus, because the

ALJ’s assessment does not include a narrative discussion of how the evidence supports her

conclusions, we are unable to meaningfully review this issue.

       On the fourth issue, Benfield testified that he urinates 20 to 30 times each day. The

vocational expert then testified that all work would be precluded if an individual needed to

go to the bathroom, outside of scheduled breaks, an average of 10 times per workday.

Despite this testimony, the ALJ did not address the issue of frequent urination in the RFC

or elsewhere in her opinion. The district court attempted to explain that, considering

nonwork hours and scheduled breaks, the ALJ could reasonably have concluded that

Benfield would have needed fewer than 10 unscheduled bathroom breaks in a workday.

This may be true, but it is not the court’s responsibility to guess at the ALJ’s reasoning.

Again, without an explanation from the ALJ, we cannot perform a meaningful review.

       Benfield next argues that the ALJ improperly relied on the vocational expert’s

testimony. “In order for a vocational expert’s opinion to be relevant or helpful, it must be

                                             5
based upon a consideration of all other evidence in the record, and it must be in response

to proper hypothetical questions which fairly set out all of claimant’s impairments.” Hines

v. Barnhart, 453 F.3d 559, 566 (4th Cir. 2006) (brackets and internal quotation marks

omitted). The ALJ also “has an affirmative responsibility” to ask the vocational expert “if

the evidence he or she has provided conflicts with information provided in the DOT,” and,

if the evidence appears to conflict, “obtain a reasonable explanation for the apparent

conflict.”   Social Security Ruling 00-4p, 2000 WL 1898704, at *4 (Dec. 4, 2000).

Moreover, the ALJ must independently identify any apparent conflicts and obtain a

reasonable explanation for them. Pearson, 810 F.3d at 208-09.

       Benfield contends that the ALJ improperly relied on the vocational expert’s

testimony because (1) the ALJ’s hypothetical overstated Benfield’s language ability;

(2) the ALJ failed to properly ask the vocational expert whether her testimony conflicted

with the DOT; and (3) the ALJ failed to independently identify and obtain explanations for

two apparent conflicts between the vocational expert’s testimony and the DOT. On the

first two issues, we conclude that Benfield’s claims are without merit.        There was

substantial evidence to support the ALJ’s conclusion regarding Benfield’s language ability,

and the ALJ properly explained her reasoning. The ALJ also sufficiently inquired about

conflicts with the DOT at the beginning and end of the vocational expert’s testimony.

       On the third issue, Benfield alleges two apparent conflicts. First, Benfield argues

that, despite her testimony to the contrary, the vocational expert’s statements about

excessive absences and time off task is not covered by the DOT. Even if this is correct, it

is irrelevant to this appeal. Benfield’s RFC does not require a job that allows for extra

                                            6
absences or time off task. Accordingly, the vocational expert’s testimony on those issues

did not impact the ALJ’s finding of nondisability. See Pearson, 810 F.3d at 209-10.

       The second apparent conflict is more concerning. Benfield’s RFC precludes jobs

that would require him to read written instructions. On appeal, Benfield correctly notes

that the DOT description of a plastic hospital products assembler—one of the three jobs

provided by the vocational expert—states that the employee is required to review work

orders. DOT 712.687-010, 1991 WL 679245 (Jan. 1, 2016). We agree that reviewing work

orders is close enough to reading written instructions that the ALJ should have sought an

additional explanation from the vocational expert. 2 The district court correctly notes that

this error, on its own, would not necessarily require reversal in light of the remaining

available positions from the other two jobs the vocational expert listed.        However,

considering that the errors with the RFC already necessitate remand, this conflict should

also be reexamined by the ALJ.

       Finally, Benfield claims that the ALJ did not properly weigh the opinions of two of

his examining physicians. We disagree. To determine the weight to be given to any

medical opinion, the ALJ should consider several factors, including the extent to which the

opinion is supported by the evidence, the consistency of the opinion with the record as a

whole, and whether the medical issues are related to the practitioner’s area of specialty.



       2
         We disagree with Benfield, however, that the requirement that a plastic hospital
products assembler “label[] cartons with identifying information,” DOT 712.687-010,
1991 WL 679245, creates an apparent conflict with the RFC’s prohibition against preparing
reports.

                                             7
Brown, 873 F.3d at 256. The ALJ should generally accord more weight to medical opinions

from an examining source than a nonexamining source and more weight to medical

opinions from a treating source than a nontreating source. See id. at 268; Woods, 888 F.3d

at 695. We hold that the ALJ relied on the proper factors in determining how much weight

to assign to each medical opinion, that she properly explained her conclusions, and that her

conclusions were supported by substantial evidence.

       We vacate the district court’s judgment and remand with instructions to remand the

case to the agency for further proceedings consistent with this opinion. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                            VACATED AND REMANDED




                                             8